1615 Poydras St. ▪ New Orleans, LA70112 Financial Contact: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Announces Fourth-Quarter/Twelve-Month 2009 Results HIGHLIGHTS § Logging results in January 2010 indicated a major discovery at the McMoRan operated Davy Jones ultra-deep well at South Marsh Island Block 230 in shallow water on the Shelf of the Gulf of Mexico. § Current Exploratory Activities: o Davy Jones ultra-deep well has been drilled to 28,603 feet and McMoRan is preparing to log the newly drilled section below 28,134 feet.The well has a proposed total depth of 29,000 feet. o Blueberry Hill offset appraisal deep gas well, which commenced on November 8, 2009, is currently drilling below 17,000 feet towards a proposed total depth of 21,850 feet. o Hurricane Deep sidetrack well on South Marsh Island Block 217, which commenced on November 17, 2009, is currently drilling below 16,100 feet towards a proposed total depth of 21,750 feet. § Fourth-quarter 2009 production averaged 209 Million cubic feet of natural gas equivalents per day (MMcfe/d) net to McMoRan, compared with 162 MMcfe/d in the fourth quarter of 2008.Full-year 2009 average daily production averaged 202 MMcfe/d net to McMoRan. § Production from six wells in the Flatrock field averaged a gross rate of approximately 272 MMcfe/d (50 MMcfe/d net to McMoRan) in the fourth quarter of 2009. § Operating cash flows totaled $131.2 million for the twelve-months ended 2009, including $45.7 million in the fourth quarter. § Average daily production for 2010 is expected to approximate 180 MMcfe/d net to McMoRan, including 200 MMcfe/d in first quarter of 2010.Potential to increase production rates with exploration success. § Capital expenditures for 2009 totaled $138.0 million, including $24.6 million in the fourth quarter.2010 expenditures are currently estimated to approximate $240 million, including $170 million in exploration and $70 million in development spending.Capital spending will continue to be driven by opportunities and will be managed based on available cash and cash flows. § McMoRan’s 2010 ultra-deep drilling plans include Blackbeard East, Lafitte and an offset appraisal well at Davy
